DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed February 25, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-6 and 8-20 are allowable over the references of record for at least the following reasons:
	Claims 1, 15, and 16: wherein the corrugated shape of the trailing edge includes teeth shaped structures.  
	The closest prior art is the Nakakoa reference.  The Nakakoa reference fails to disclose all of the features of amended independent claims 1, 15, and 16.  Furthermore, modification of the Nakakoa reference to arrive at the language of amended claims 1, 15, and 16 would render the Nakakoa reference inoperable for its intended purpose.  The Nakakoa reference discloses in the Abstract a blade with edges 6 and 7 having a continuous waveform shape to attenuate turbulent energy generated by the blade.  If the Nakakoa reference were modified to include teeth shaped structures, then the specific attenuation desired would be altered thereby rendering the Nakakoa reference inoperable for its intended purpose.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747